Although I concur in paragraph one of the syllabus and agree with certain of the observations and comments embodied in the majority opinion, I dissent from the judgment, particularly from that part thereof which holds that the Municipal Stadium of the City of Cleveland is properly taxable. Such dissent is based largely on the reasoning contained in my dissenting opinion inZangerle, Aud., v. City of Cleveland, Division of MunicipalTransportation, 145 Ohio St. 347, at 361, 61 N.E.2d 720 at 726.
The Municipal Stadium is publicly owned property, publiclyused, and the fact that revenue is derived from its use at different times does not alter that fact.